Manning J.:
Conceding the usury set up in the answer, which we do-not think established by the evidence- — -the appellant, who is a subsequent purchaser of the mortgaged premises, can not avail himself of it as a defense to the mortgage, or turn it to his individual benefit. By tbe agreement between him and the mortgagor when he purchased he was to pay the mortgage. Its payment was a part of the consideration or purchase price he was to pay for the land. On this ground, if no other, he should not be permitted to-set up usury in tbe contract between the mortgagor and mortgagee. In the case of the Farmers and Mechanics' Bank v. Kimmel, 1 Mich. 84, usury is held to be a persona^ defense, to be made by a party to the contract, of which a. subsequent purchaser can not avail himself.
The decree is affirmed, -with costs.
The other Justices concurred.